CHAPTER 4              LEGAL INSTRUMENTS EXAMINERS


IMPORTANT: Examiners are responsible for adding comments to FLS during the
processing of all types of applications and related actions thereof to leave an audit trail
of useful information including specific actions, dates, points of contact and other
relevant data pertaining to the records.

The Chief, Federal Firearms Licensing Center shall approve or the Director of Industry
Operations shall deny an application for a license within the 60-day period, which
begins on the date the application is perfected.

4.1    Customer Service

       Provide Customer Service to the general public, the firearms industry and other
       ATF offices as required (Refer to “JTMS courses.”)

       A.      Respond to all e-mail inquiries.




       B.      Respond to all telephone inquiries (includes FFL EZ Check toll free
               line).




                                       Page 21 of 172


                                                                                     ATF0758
4.2   Examine Applications for Federal Firearms License ATF Form 7/7CR

      A.    Compare the information shown on the ATF form 7/7CR with target
            sheet to verify correctness.

      B.    Determine if the application has been signed by an authorized
            responsible person. Do not forward the application to the field without at
            least 1 RP.

      C.    Verify that all applicant data was entered correctly in FLS. Double check
            all RPs date of birth to ensure the correct DOB was entered.

      D.    The application should be reviewed for accuracy and completeness. If
            corrections or additional information is needed, use the Area Office
            Transmittal Checklist (Exhibit 7) and forward the application to the Area
            Office (Refer to 4.11).

      E.    Some Area offices prefer to receive perfected applications. In this
            instance, prepare and mail the appropriate correspondence to request the
            needed information from the applicant (Refer to Section 4.8).

                                  Page 22 of 172


                                                                               ATF0759
      F.    Review proof of payment to determine that the application has been
            matched with the correct check and that the appropriate fee was
            submitted. If additional funds are needed, send the appropriate FLS
            correspondence to the applicant. The additional funds should be sent
            directly to the responsible examiner, not collected by the IOI or sent to
            the lockbox.

      G.    Verify receipt of a current photo and fingerprint cards for each
            responsible person. Responsible Persons Questionnaires (RPQ) (ATF F
            7(5310.12A)) are required for all RP’s. Additional RPQs can be obtained
            on atf.gov/firearms/forms

      H.    Refer to the Examiner SOP for Background Checks, Chapter 2 for Non-
            Immigrant Aliens and Permanent Resident Aliens.

      I.    Review the Fingerprint Card(s) for acceptable prints on all responsible
            persons and make certain that all pertinent information is provided.
            Check the cards for smudges; verify that our office name and correct
            ORI are shown. (Refer to Exhibit 5). Our ORI code is WVATF1100.


      J.    Submit the completed fingerprint cards and completed Fingerprint Card
            Transmittal Log (Refer to Exhibit 6) to the Fingerprint Card Scanning
            System (FCSS) POC for review and scanning. RP’s must be entered in
            FLS prior to submitting fingerprint cards / fingerprint transmittal log.
            RP’s on the same license should be entered on the transmittal log
            grouped together.

      K.    The criminal history should be viewed by checking the Automated
            Criminal History (ACH) screen for each responsible person. If there is
            no entry or response within 3 days, a manual query may be performed
            (Refer to the Background SOP). Clearance of an RPs background
            requires ACHC, and NICS for ALL active RP’s regardless of license
            type.

      L.    Add comments to FLS for issues relating to the records & change
            disposition to Area Office Review when sending to field for review.

4.3   Examine Applications for Federal Firearms License (Collector of Curios
      and Relics) ATF Form 7CR. * This form was discontinued May 2017,
      retained in the SOP for historical purposes. Form 7CRs received after May
      2017 should be returned to the applicant, (See Section 4.45).




                                   Page 23 of 172


                                                                                 ATF0760
4.4   Examine Renewal Applications for Federal Firearms License ATF Form 8




                               Page 24 of 172


                                                                     ATF0761
4.5   Examine Applications for an Amended Federal Firearms License ATF
      Form 5300.38 (Moving within the same State or District)




                               Page 25 of 172


                                                                     ATF0762
4.6   Examine Applications for an Amended Federal Firearms License ATF
      Form 5300.38 (Moving State-to-State or Different District)5




                               Page 26 of 172


                                                                     ATF0763
Page   of 172


                ATF0764
4.7   Generating Outgoing Correspondence in FLS

      The outgoing correspondence module of FLS is generally used to generate
      letters to the applicant/licensee requesting additional information needed to
      process the application. This correspondence includes but is not limited to;
      Return for Correction (see Section 4.9,) Letters of Authorization (see
      Section 4.22) and Criminal Arrest Letters (see Section 4.23.) When
      generating outgoing correspondence the following steps should be taken.

      A.     While in the Application Registration screen of FLS, click on the icon at
             the top right that looks like a hand holding an envelope (see Figure 3.)

      B.     The Outgoing Correspondence Menu box will appear

      C.     Click on Outgoing Correspondence under the header Licensing Center
             (FELC/FFLC)

      D.     The Outgoing Correspondence box will appear

      E.     Click on the clipboard beside the field titled Correspondence Types (see
             Figure 3)

      F.     Select the type of correspondence you will be sending

      G.     Click Create Correspondence

      H.     The template for the correspondence you have chosen will appear

      I.     Make the appropriate changes to the applicant/licensee name, address
             and return address to ensure that all information is complete and accurate

      J.     Click Save, print and stamp the Chief’s signature on the correspondence
             if the correspondence will be mailed by hard copy to the
             applicant/licensee

      K.     If the correspondence will be emailed to the applicant/licensee, insert the
             Chief’s electronic signature (see Exhibits 37 and 38) and email the
             completed correspondence to the applicant/licensee



                                    Page 28 of 172


                                                                                 ATF0765
4.9   Reasons for Returning Renewal Applications




                                Page 30 of 172


                                                   ATF0767
4.10   Delinquent/Untimely Renewals




4.11   Area Office Review

       The Federal Firearms Licensing Center is required to coordinate with Field
       Offices for the processing of all New Firearms applications, certain Renewal
       applications, and some Curios and Relics. Some Field Offices review all
       amended forms. This process involves forwarding applications to the Area
       Office that is responsible for a particular geographical area. See Exhibit 28
       Examiner State Specific Criteria.

       A.     Review the appropriate application file in FLS and then select the
              disposition status entry “Area Office Review.”

       B.     Copy 1 of the application, Area Office Transmittal Checklist (Exhibit 7,)
              and relevant attachments (with the exception of the target sheet and
              check copy) are sent to the Area Office.

                                     Page 31 of 172


                                                                                   ATF0768
4.12   Post Inspection Information (PII)

       The Area Office Supervisors will send the inspection recommendation to FFLC
       utilizing Microsoft Outlook E-Mail.

       A.     Email messages are sent to the FFLC Examiner responsible for the
              internal revenue district in which the applicant or licensee is located.
              Based upon the content of the email, the Examiner will initiate the
              appropriate action (Issue, Withdraw, or Abandon).

       B.     When action has been completed, the Examiner will forward the email
              message to the “FFLC Completed Actions” shared folder/mailbox which
              will serve as an archive of all actions completed by the FFLC.

       C.     The Examiner should flag FLS for pending denials and/or revocations
              based upon the PII recommendation through the use of the appropriate
              SAF (Special Attention Flag), and make a comment in FLS to reflect
              changes, noting the U.I. number of the report.

       Note: To find the folder in Outlook, click on File, Click on Account Settings
             and then Account Settings again, click on the Email tab, then click
             Change, click on More Settings, click the Advanced tab, then Add, type
             in FFLC Completed and OK. Select the mailbox for the appropriate field
             office. Click Apply, then OK.

4.13   Inspection /Compliance Reports

       The area office Supervisor will save completed inspection reports to the
       shared drive as outlined in the SOP for Electronic Inspection Reports. If an
       inspection report is received in hard copy:

       A.     Determine if the inspection report is a compliance inspection or
              application inspection.

       B.     Review completed report for recommendations and changes. This can
              be found by looking at Item 11 & 13 of the report. If the report was
              generated for a new application, verify all items listed on the Area Office
              Transmittal Checklist (Exhibit 7) have been addressed and FLS updated,
              if necessary.

       C.     Update FLS based on report content. Add a SAF (Special Attention
              Flag) code per the report and make comments in FLS to reflect changes,
              noting the U.I. (Unique Identifier) number of the report. If the report
              requests that a SAF be removed, email the Management Analyst or the
              Adverse Action Coordinator. See section 4.36 of this SOP.


                                     Page 33 of 172


                                                                                   ATF0770
       D.     Update the Inspection Date box on the Application page of FLS with the
              date from the Review Date of Item 13 of the report. This will be the Area
              Supervisor review date.

       E.     Change the Disposition if required. If information is updated or changed
              and FLS prompts, “History-No History”; choose History.

       F.     If the report was generated for a new application and it has been
              approved, verify all items listed on the Area Office Transmittal Checklist
              (Exhibit 7) have been addressed and FLS updated, if necessary.
              Complete Item 29 of Form 7 by stamping the Chief’s name, marking
              approved and initialing. Enter the date as the date that the license was
              issued in FLS.

       G.     For application generated inspection reports, send the documents to
              imaging with the perfected application, other related documents and the
              OF Target sheet which will be found in the area office review file
              maintained by the Examiner. For Compliance Reports, print an IR
              Target sheet and forward to imaging per the guidelines established in
              4.32 of this SOP.

       H.     If an inspection report returns with the recommendation stating, “Viols
              and Revocation – Non Renewal or Denial; refer this to the Adverse
              Action Coordinator to finalize with assistance from the Field Office.

       I.     If an inspection report is received not associated with an RDS Key,
              review and determine if the report is associated with an RP on a license
              or a previous RDS. If no association can be made, pass the report to the
              Supervisor for filing.

       Note: If a compliance report is received indicating a new FFL is required and
             the application is attached to the report, generate an OF target sheet. The
             new FFL and the inspection report will be filed under this target sheet.

4.14   Variance Processing




                                     Page 34 of 172


                                                                                 ATF0771
4.15   Abandoned Applications




                                Page 35 of 172


                                                 ATF0772
4.16   Withdrawn Applications


                                Page 36 of 172


                                                 ATF0773
4.17   Voiding Applications




4.18   Refunding License Application Fees




                                            ATF0774
Page 38 of 172


                 ATF0775
Page 39 of 172


                 ATF0776
4.19   Dishonored Checks




                           Page 40 of 172


                                            ATF0777
4.20   Processing Declined Credit Cards on New or Renewal Applications




4.21   Reversal of Payment Control Number




                                 Page 41 of 172


                                                                         ATF0778
4.22   Letter of Authorization (LOA)




                                 Page 42 of 172


                                                  ATF0779
4.23   Processing Arrest/Convictions on New Applicants

       When the background check uncovers any arrest(s) or conviction(s), they must
       be resolved to determine whether they are disabling. Each arrest, with a
       possibility of being disabling must be researched and tracked to the final
       disposition.

       A.     A letter should be written to the Applicant/Licensee to request that they
              provide Court Documentation reflecting the final disposition on arrest
              charges. If documentation is received, the examiner should verify with
              the respective court that the documents are valid. If the charge is possible
              domestic violence and information is needed to determine the
              relationship to the victim send the MCDV Relationship Letter. See
              Exhibit 30.

       B.     If the Applicant/Licensee notifies ATF that they are unable to obtain
              disposition, the Examiner should contact the Arresting Agency or Court
              by letter or telephone.

       C.     If the Court states that no record is available, the Examiner should:



                                     Page 43 of 172


                                                                                   ATF0780
              1.     Obtain a statement on letterhead from the Court that no record is
                     available for the listed arrest and that they have performed a
                     search of their records and find no arrest of the
                     Applicant/Licensee during the covered period,

                                                 -or-

              2.     The conversation should be documented containing the person’s
                     name and telephone number of the person that the Examiner
                     spoke with, what the person advised, and the date the
                     conversation took place. If prohibited, documents containing the
                     section, statute and number of conviction(s) are needed.

       D.     If contact with the Arresting Agency or Court proves unsuccessful, a
              request for assistance from the Area Office in the arrest location should
              be forwarded to that office (See Exhibit 7).

       E.     If the Examiner is in training, let the Supervisor review all
              documentation received to determine if the disposition is questionable or
              whether the arrest is prohibiting.

       F.     If assistance is needed to determine whether or not a conviction is
              disabling, the Examiner will prepare a Background Check Review Team
              - Checklist for the Supervisor’s review. The Supervisor will review all
              supporting documentation from the Examiner and make the
              determination based on review of the documentation. Refer to
              Background SOP Chapter 9. See Exhibit 20.

       Note: When the final disposition documentation is received, enter the
             following information in the FLS comment section to leave an audit trail:
             Charge, date of arrest, date resolved, and documentation received.

4.24   Processing Arrest/Convictions on Renewal Applicants




                                                                                  ATF0781
4.25   Indicators of Change in Control or Ownership

       IMPORTANT: If you receive a license application that contains any of the
       information listed below, please bring it to your Supervisor’s attention.
       Counsel may need to review the application and determine whether a
       change in control or ownership has taken place. This must be done before a
       license can be issued or renewed.

       Do not act on an applicant’s verbal request. The licensee’s request for Change
       in Control must be in writing to determine if it is an actual Change in Control vs.
       a Change in Ownership. The Examiner may request a copy of the applicant’s
       “Articles of Incorporation” (sometimes also referred to as the Certificate of
                                     Page 45 of 172


                                                                                   ATF0782
       Incorporation or the Corporate Charter) for review by the Supervisor or Counsel.
       The applicant may state it is only a name change and might not understand that a
       change of control or ownership has taken place. Below is a list of items that
       could indicate a change of control or ownership. This list does not include every
       indicator and is only a guideline. Let your Supervisor know if any of the
       following have occurred:

       A.     Change of responsible person(s) – may indicate a change in control

       B.     Change of any corporate officer(s). For example, new President, Vice
              president or Secretary, etc. – may indicate a change in control

       C.     Change to board of director(s) – may indicate a change in control

       D.     Change of EIN – may indicate a change in ownership

       E.     Any change of stock ownership -– may indicate a change in control

       F.     Merger – may indicate a change in ownership

       G.     Anything indicating a sale – may indicate a change in ownership

       H.     Any mention of Bankruptcy – may indicate change in ownership

       I.     Any mention of a Trust – may indicate a change in ownership

4.26   Change in Control

       When an actual or legal control of a corporation or association changes, the
       licensee shall, within 30 days of such change give written notification to the
       FFLC. Upon notification of Change in Control, the Special Attention Flag
       (SAF) of “02 – CHANGE IN CONTROL – RENEW AFTER RP INFO
       CLEARED” should be added to the FLS record. Renewal fee and renewal
       application are required upon expiration. However, to accompany the renewal,
       an updated application document will be requested when there is a change to
       Responsible Persons (at least until we have an approved Responsible Person
       Questionnaire Form) or to verify information (i.e. hours of operation.) An
       updated application must be on Form 7 when specifically requested by the field
       office or FFLC personnel. This will require the applicant to submit all changes
       under the penalties of perjury and could subject the application to denial on the
       grounds of falsification in the event the applicant deliberately fails to disclose
       material information on the Form 7. A new FLS record will not be created. See
       Exhibits 27 and 40.

       A.     The request should be reviewed to determine if the request qualifies as a
              Change in Control or as a Change in Ownership. Example: if the original
              entity still exists during the change, it is a Change of Control. If the
              original entity is dissolved during the change, it is most likely a Change
                                     Page 46 of 172


                                                                                   ATF0783
              in Ownership. Seek the advice of your supervisor if you are unsure. If
              the requested qualifies as a Change in Control, add SAF as indicated in
              the above paragraph.

       Note: The SAF Code must be removed in order to issue the license.

       B.     For a Change in Control, Responsible Persons should be added or
              deactivated on the Responsible Person screen in FLS. The criminal
              background is initiated automatically in FLS (Refer to Section 3.2.3).

       Note: If there are changes in Responsible Persons, the request must come from a
       current RP. If there are no changes to the RPs, please obtain this information in
       writing.

       C.     If the Responsible Persons have an arrest or conviction, proceed as
              outlined in Section 4.23

       D.     When all Responsible Persons are cleared, print a target sheet and send
              file to Imaging.

4.27   Change in Ownership6

       Federal Firearms Licenses are not transferable. In the event of a lease, sale, or
       other transfer of the operations authorized by the license, the new owner must
       obtain the required license prior to commencing operations (Refer to Section 2.2
       and 2.3). Refer to Section 4.43.2 for guidance on deactivation of the old license.

       Some states allow a conversion between Corporation to LLC without the need to
       obtain a new EIN#. Although this change in business structure results in a name
       change, there is no need for the business to apply for a new license if the state in
       which the company is incorporated allows this conversion.

       The States known to allow conversions are Alabama, Arizona, Arkansas,
       California, Delaware, Florida, Georgia, Hawaii, Idaho, Iowa, Kansas, Kentucky,
       Louisiana, Minnesota, Nebraska, New Hampshire, New Mexico, North
       Carolina, North Dakota, Oklahoma, Oregon, Rhode Island, South Carolina,
       Tennessee, Texas, Virginia and West Virginia. See Exhibit 41.

4.28   Change in Business Structure

       Licensees often request a change from one business type to another (Partnership
       to Corporation, Individually Owned to Limited Liability Company (LLC,) etc.)
       These types of changes are considered a “Change in Ownership” and the rule in
       Section 4.27 applies. Exercise caution and seek guidance from a Supervisor or
       A/O Counsel.

4.29   Right of Succession7
                                      Page 47 of 172


                                                                                    ATF0784
Page 48 of 172


                 ATF0785
       The following is the process to make the change in license type when
       renewal applications are filed or when the license is in the middle of a
       license period (3 years.)




4.31   Power of Attorney (POA)

                                    Page 50 of 172


                                                                                  ATF0787
4.32   Imaging




                 Page 51 of 172


                                  ATF0788
4.33   Entering Comments in FLS

       Comments were designed as a mechanism to enable the FLS user to gain a
       clearer understanding of the license’s history and activity. Comments are
       entered to show the action taken on an application in order to leave an audit trail
       for other users. Comments should be a summation of the main points. Only
       pertinent information should be included in the comments.

       If the user feels it is necessary to “cut and paste” into FLS, then the user should
       paste into the correspondence area and input comments directing the reader to
       the Outgoing Correspondence area of FLS, (e.g., “Email dated 3/6/2006 from
       DIO Williams pasted into Outgoing Correspondence as ‘Additional 30 Days
       Letter’).

4.34   Special Attention Flag (SAF)

       A Special Attention Flag (SAF) is used to alert FLS users of current adverse
       actions concerning a licensee or applicant. FFLC Examiners will process all
       requests for adding a SAF codes for the States/districts for which they are
       assigned. This does NOT apply to the ‘removal’ of SAF code requests. ALL
       SAF code removal requests – due to FLS roles – will be provided to Specialists
       or to Management Analysts. All requests to add or remove a SAF code should
       be obtained in writing/email from an Area Supervisor or higher level. The
       requests to add or remove a flag are delivered to the Adverse Actions
       Coordinator utilizing Microsoft Outlook E-Mail.

                                      Page 52 of 172


                                                                                    ATF0789
       A.    The Examiner should contact the Field Division to obtain approval to
             issue an LOA for renewals with an SAF “LE Investigation.”

       B.    The Examiner should contact the Area Office to obtain approval to issue
             an LOA for renewals with an SAF “Revocation/Denial.”



4.35   Adding Special Attention Flag (SAF) Codes




                                   Page 53 of 172


                                                                              ATF0790
4.36   Removing SAF




4.37   Out of Business (OOB)

                                                    ,




                               Page 54 of 172


                                                ATF0791
4.40   Duplicate License Requests




4.41   Addition or Deactivation of a Responsible Person (RP)

       A “responsible person” is defined as an individual who has the power to
       direct the management and policies of the business entity for which the
       Federal firearms license is being applied.

                                    Page 56 of 172


                                                                            ATF0793
4.41.1 Addition of a RP




                          Page 57 of 172


                                           ATF0794
       4.41.2 Deactivation of an RP (not due to prohibition)




4.42   Live Checks and other Monetary Instruments




                                   Page 58 of 172


                                                               ATF0795
4.43   Issuing and Deactivating Licenses in FLS

       4.43.1 Issuing Licenses in FLS

             When the application has been reviewed for accuracy, completeness,
             background checks completed, fingerprint results cleared and has been
             returned from the Area Office (if applicable) the license can be issued.

             A.     Select the disposition “License Issued” on the applicant screen of
                    FLS. Click Save. Verify that the expiration date has updated
                    accordingly. Check approved, apply the Chief’s signature as
                    Licensing official on the original application and write in the date
                    the license was issued.

             B.     When issuing a license under normal circumstances, select the
                    Defer print option in the print function on the task bar of FLS.
                    Click on the printer at the bottom right corner of the print box.

             C.     If an Immediate print of a license is needed, select the immediate
                    print option. Click on the printer at the bottom right corner of the
                    print box. See figure 6.
                                   Page 59 of 172


                                                                                 ATF0796
Page 61 of 172


                 ATF0798
4.44   Revenue Processing and Research




                               Page 62 of 172


                                                ATF0799
Page 63 of 172


                 ATF0800
4.45   Processing Non-Approved ATF forms




                               Page 65 of 172


                                                ATF0802
4.46   Processing Changes in Licensee Name / Trade Name




4.47   Suspension of a License



                                 Page 66 of 172


                                                          ATF0803
4.48   Processing Background Checks on Prohibited Persons

       FFLC will notify prohibited RPs of their prohibited status in several ways based
       on business structure. Any prohibited FFL who applies for relief while the
       current appropriations restriction is in place, may be denied renewal of his/her
       FFL after 30 days from the date firearms disabilities were incurred. A formal
                                    Page 67 of 172


                                                                                 ATF0804
request with background check supporting documentation, and any other related
documents, must be submitted by the Chief, FFLC to Chief Counsel, through
established channels, requesting a written opinion of whether a pending renewal
application may be denied. See Exhibit 35.

4.48.1 Prohibited sole responsible person on an original or renewal
       application, or existing license




4.48.2 Prohibited responsible person on multi-person original or renewal
       application, or existing license




                             Page 68 of 172


                                                                        ATF0805
4.48.3 Prohibited RP is the owner of a sole proprietorship with multiple
       RPs, on a renewal application, and the prohibited status by both
       FBI/NICs and ACHC is due to indictment for a Felony, or any other
       crime for which the judge could imprison them for more than one
       year.




4.48.4 State Prohibited Responsible Person only (not federally prohibited)




                            Page 69 of 172


                                                                     ATF0806
4.49   Expediting Applications for Federal Firearms License ATF Form 7




                                 Page 70 of 172


                                                                         ATF0807
     Upon receipt of the inspection report, the Legal Instruments Examiner
     will update the inspection date and add comments in FLS and forward
     the inspection report to imaging.

C.   Follow-Up Letter to a Warning Conference – Warning Conference Held

     When a Legal Instruments Examiner receives a copy of a follow-up
     letter regarding a previously held Warning Conference, comments are to
     be placed into FLS stating that the letter was received and forwarded to
     imaging and add SAF code “Warning Conference Held” if it was not
     already added from receipt of a PII. The letter is then forwarded to
     imaging.

D.   Denial Recommendation – A/S Does Not Concur




E.   Denial Recommendation – A/S Concurs but DIO Does Not Concur




F.   Final Disposition Denied, Denied Renewal, or Revoked




                           Page 73 of 172


                                                                       ATF0810
1. Application for Federal Firearms License ATF Form 7(5310.12)/7CR(53110.16)




                                 Page 80 of 163
                                                                       ATF0811
5.   Applicant Fingerprint Card FD-258




                                Page 84 of 163
                                                 ATF0812
Page 85 of 163
                 ATF0813
Page 86 of 163
                 ATF0814
6.   Fingerprint Card Transmittal Log




                               Page 87 of 163
                                                ATF0815
10.   Assignment and Report (Inspection) ATF EF 5700.14




                                Page 91 of 163
                                                          ATF0817
Page 106 of 172
                  ATF0819
Page 107 of 172
                  ATF0820
28. Examiner State Specific Criteria

Alabama (District 1-63)
Nashville Field Division – Birmingham Area Office




Alaska (District 9-92)
Seattle Field Division – Spokane Area Office




Arizona (District 9-86)
Phoenix Field Division – Phoenix III Area Office




Phoenix Field Division – Tucson III Area Office




Arkansas (District 5-71)
New Orleans Field Division – Little Rock Area Office




California (Districts 9-68; 9-77; 9-94; 9-95)
San Francisco Field Division – Sacramento Area Office

                                       Page 116 of 172
                                                         ATF0822
San Francisco Field Division – Santa Rosa (Dublin III) Area Office




San Francisco Field Division – Fresno Area Office




Los Angeles Field Division – Los Angeles Area Office




California (District 9-33)




Colorado (District 5-84)
Denver Field Division – Denver III Area Office




Connecticut (District 6-06)
Boston Field Division – Hartford Area Office




Delaware (District 8-51)
Baltimore Field Division – Baltimore Area Office

                                       Page 117 of 172
                                                                     ATF0823
Atlanta Field Division – Macon II Area Office




Guam/American Samoa/Mariana Islands (District 9-98)
Seattle Field Division – Spokane Area Office




Hawaii (District 9-99)
Seattle Field Division – Spokane Area Office




Idaho (District 9-82)
Seattle Field Division – Spokane Area Office




Illinois (Districts 3-36; 3-37)
Chicago Field Division – Downers Grove Area Office
Chicago Field Division – Springfield Area Office
Chicago Field Division – Fairview Heights Area Office




Indiana (District 4-35)
Columbus Field Division – Indianapolis Area Office




                                       Page 119 of 172
                                                         ATF0825
Iowa (District 5-42)
Kansas City Field Division – Omaha Area Office




Kansas (District 5-48)
Kansas City Field Division – Kansas City Area Office




Kentucky (District 4-61)
Louisville Field Division – Louisville Area Office




Louisville Field Division – Lexington Area Office




Maine (District 6-01)
Boston Field Division – Boston Area Office




Maryland (District 8-52)
Baltimore Field Division – Baltimore Area Office




Massachusetts (District 6-04)
Boston Field Division – Boston Area Office




                                        Page 120 of 172
                                                          ATF0826
Boston Field Division – Hartford Area Office




Michigan (District 4-38)
Detroit Field Division – Detroit Area Office




Detroit Field Division – Grand Rapids Area Office




Minnesota (District 3-41)
St. Paul Field Division – St. Paul Area Office




Mississippi (District 1-64)
New Orleans Field Division – Jackson II Area Office




Missouri (District 5-43)
Kansas City Field Division – Kansas Area Office




Kansas City Field Division – St. Louis Area Office




                                                      ATF0827
Montana (District 9-81)
Denver Field Division – Salt Lake City II Area Office




Nebraska (District 5-47)
Kansas City Field Division – Omaha Area Office




Nevada (District 9-88)
San Francisco Field Division – Las Vegas III Area Office

           Requires all new applications (Form 7)
           Requires email to Area Office Supervisor on all renewals including:
                FFL number
                dealer name
                full address (except for Type 03) - wait for response - and then send the
                   ones they request to them
           Requires all Amended applications prior to issuance
           Does not require anything dealing with Curios and Relics

San Francisco Field Division – Sacramento Area Office

           Requires all new applications (Form 7)
           Requires email to Area Office Supervisor on all renewals including:
                FFL number
                dealer name
                full address (except for Type 03) –wait for response - and then send the
                   ones they request to them
           Requires all amended applications prior to issuance
           Does not require anything dealing with Curios and Relics

New Hampshire (District 6-02)
Boston Field Division – Boston Area Office




New Jersey (District 8-22)
Newark Field Division – New Jersey Group III Area Office




                                       Page 122 of 172
                                                                                       ATF0828
New Mexico (District 5-85)
Phoenix Field Division – Tucson Group III Area Office




New York (Districts 6-11; 6-13; 6-14; 6-16)
New York Field Division – Brooklyn Area Office




New York Field Division – Buffalo Area Office




North Carolina (District 1-56)
Charlotte Field Division – Charlotte III Area Office




Charlotte Field Division – Columbia II Area Office




                                        Page 123 of 172
                                                          ATF0829
Charlotte Field Division – Greensboro II Area Office




North Dakota (District 3-45)
St. Paul Field Division – St. Paul Area Office




Ohio (Districts 4-31; 4-34)
Columbus Field Division – Cincinnati Group II Area Office
Columbus Field Division – Cleveland Group III Area Office




Oklahoma (District 5-73)
Dallas Field Division – Oklahoma City Area Office




Oregon (District 9-93)
Seattle Field Division – Portland Area Office




                                        Page 124 of 172
                                                            ATF0830
Pennsylvania (Districts 8-23; 8-25)
Philadelphia Field Division – Pittsburg Area Office
Philadelphia Field Division – Wilkes-Barre Area Office
Philadelphia Field Division – Harrisburg Area Office
Philadelphia Field Division – Lansdale Area Office




Puerto Rico (District 1-66)
Miami Field Division – Puerto Rico Area Office



Rhode Island (District 6-05)
Boston Field Division – Boston Area Office




South Carolina (District 1-57)
Charlotte Field Division – Columbia II Area Office




South Dakota (District 3-46)
St. Paul Field Division – St. Paul Area Office




Tennessee (District 1-62)
Nashville Field Division – Nashville II Area Office




                                        Page 125 of 172
                                                          ATF0831
Nashville Field Division – Nashville IV Area Office




Texas (District 5-75)
Dallas Field Division – Dallas V Area Office




Dallas Field Division – Dallas VI Area Office




Dallas Field Division – Fort Worth Area Office




Dallas Field Division – Lubbock Area Office




                                       Page 126 of 172
                                                         ATF0832
Texas (District 5-76)
Dallas Field Division – Houston VI Area Office




Dallas Field Division – Houston VII Area Office




Texas (District 5-74)
Houston Field Division – Lubbock Area Office




Houston Field Division – San Antonio Area Office




Houston Field Division – McAllen II Area Office




Utah (District 9-87)
Denver Field Division – Salt Lake City II Area Office




Vermont (District 6-03)
Boston Field Division – Hartford Area Office




Virginia (District 1-54)

Washington Field Division – Roanoke/Bristol Area Office
Washington Field Division – Richmond/Norfolk Area Office
                                       Page 127 of 172
                                                           ATF0833
Virgin Islands (District 1-66)
Miami Field Division – Puerto Rico Area Office



Washington (District 9-91)
Seattle Field Division – Seattle Area Office




Seattle Field Division – Spokane Area Office




West Virginia (District 4-55)
Louisville Field Division – Charleston II Area Office




Louisville Field Division – Falls Church Area Office




Wisconsin (District 3-39)
St. Paul Field Division – Milwaukee II Area Office




                                        Page 128 of 172
                                                          ATF0834
Wyoming (District 5-83)
Denver Field Division – Denver Area Office




                                     Page 129 of 172
                                                       ATF0835
ATF0836
ATF0837
From:                                          >
Sent: Friday, March 6, 2020 10:12 AM
To: Han, Jonathan J.                       >
Subject: Jimenez Arms BK-S 20-10752



SA Han,



As requested I'm sending you an email regarding myself and the transfer of all
of the gun frames and parts from the bankruptcy case of Jimenez Arms. I
have given you the basic info on me at this time.



Thanks,



Bill Holland



William M Holland, CFE

Federal Bankruptcy Investigator

Nevada District Court Receiver

2850 S. Jones Blvd., Suite 1

Las Vegas, Nevada 89146

                Office

                Cellular




                                                                           ATF0838
ATF0839
ATF0840
From:             Lintner, Ernest A.
To:               Han, Jonathan J.
Cc:               Thompson, Clint R.
Subject:          RE: Background Check
Date:             Thursday, March 26, 2020 8:05:04 AM
Attachments:      image001.png
                  image003.jpg
                  image004.jpg
                  Holland NICS Check.pdf


Auto-Proceed.

Keep your distance gents.


From: Han, Jonathan J.
Sent: Wednesday, March 25, 2020 7:33 PM
To: Lintner, Ernest A.
Cc: Thompson, Clint R.
Subject: Background Check

Hello, Mr. Lintner,

I hope you are well J. I believe my boss, Clint Thompson, from Las Vegas FO talked to you about
this special case involving a licensee that is going through a bankruptcy proceeding. The
representative of bankruptcy court need to receive firearms from the licensee but the licensee never
established an account with Nevada POC for background checks. The attached is the 4473
completed by the representative and we will be assisting with the transfer on site tomorrow. I was
wondering if you can conduct background check tomorrow while we are on site to execute the
4473.

Thank you in advance and please give me a call on my cell listed below if there are any questions.

Thank you sir,


Jonathan J. Han
Industry Operations Investigator
Bureau of Alcohol, Tobacco, Firearms and Explosives
San Francisco Field Division/ Las Vegas III Field Office
Office:
Cell:

From:                      <
Sent: Friday, March 6, 2020 4:14 PM
To: Han, Jonathan J.
Subject: Re: Jimenez Arms BK-S 20-10752

SA Han,



                                                                                            ATF0841
ATF0842
Bureau of Alcohol, Tobacco, Firearms and Explosives

San Francisco Field Division/ Las Vegas III Field Office

Office:

Cell:



From:                      <                       >
Sent: Friday, March 6, 2020 10:12 AM
To: Han, Jonathan J. <                         >
Subject: Jimenez Arms BK-S 20-10752



SA Han,



As requested I'm sending you an email regarding myself and the transfer of all
of the gun frames and parts from the bankruptcy case of Jimenez Arms. I
have given you the basic info on me at this time.



Thanks,



Bill Holland



William M Holland, CFE

Federal Bankruptcy Investigator

Nevada District Court Receiver

2850 S. Jones Blvd., Suite 1

Las Vegas, Nevada 89146

                Office

                Cellular




                                                                           ATF0843
   Search Request Details

The following is a list of detailed information for the selected transaction.

NTN
Created Date         3/26/20 8:03 AM
Expiration Date      4/25/20 8:03 AM
Last Name            Holland
First Name           William
Middle Name          Morris
Cadence (Ex. Jr.,
                     Not Supplied
Sr., III)
Gender
Height               Not Supplied
Weight               Not Supplied
Race and/or
Ethnicity
Date of Birth
Place of Birth
Social Security No
UPIN                 Not Supplied
Miscellaneous No
Miscellaneous Field IOI Han, Bankruptcy FFL receivership/trustee acquiring firearms
State of Residence NV
Citizenship          C
Country of
                     US
Citizenship
Country of
                     Not Supplied
Citizenship 2
Country of
                     Not Supplied
Citizenship 3
Purpose ID           35
Submitted By         elintner1
Retrieved By         elintner1
Retrieved Date       3/26/20 8:03 AM
Status               Proceed
Status Date          3/26/2020 8:03 AM




                                                                                      ATF0844
From:             Thompson, Clint R.
To:               Lintner, Ernest A.; Han, Jonathan J.
Subject:          RE: Background Check
Date:             Thursday, March 26, 2020 11:19:27 AM
Attachments:      image001.png
                  image002.jpg
                  image005.jpg


Thanks Ernie!


From: Lintner, Ernest A.
Sent: Thursday, March 26, 2020 5:05 AM
To: Han, Jonathan J.
Cc: Thompson, Clint R.
Subject: RE: Background Check

Auto-Proceed.

Keep your distance gents.


From: Han, Jonathan J.
Sent: Wednesday, March 25, 2020 7:33 PM
To: Lintner, Ernest A.
Cc: Thompson, Clint R.
Subject: Background Check

Hello, Mr. Lintner,

I hope you are well J. I believe my boss, Clint Thompson, from Las Vegas FO talked to you about
this special case involving a licensee that is going through a bankruptcy proceeding. The
representative of bankruptcy court need to receive firearms from the licensee but the licensee never
established an account with Nevada POC for background checks. The attached is the 4473
completed by the representative and we will be assisting with the transfer on site tomorrow. I was
wondering if you can conduct background check tomorrow while we are on site to execute the
4473.

Thank you in advance and please give me a call on my cell listed below if there are any questions.

Thank you sir,


Jonathan J. Han
Industry Operations Investigator
Bureau of Alcohol, Tobacco, Firearms and Explosives
San Francisco Field Division/ Las Vegas III Field Office
Office:
Cell:



                                                                                            ATF0845
ATF0846
Thank you!



Jonathan J. Han
Industry Operations Investigator

Bureau of Alcohol, Tobacco, Firearms and Explosives

San Francisco Field Division/ Las Vegas III Field Office

Office:

Cell:



From:                      <                       >
Sent: Friday, March 6, 2020 10:12 AM
To: Han, Jonathan J. <                         >
Subject: Jimenez Arms BK-S 20-10752



SA Han,



As requested I'm sending you an email regarding myself and the transfer of all
of the gun frames and parts from the bankruptcy case of Jimenez Arms. I
have given you the basic info on me at this time.



Thanks,



Bill Holland



William M Holland, CFE

Federal Bankruptcy Investigator

Nevada District Court Receiver

2850 S. Jones Blvd., Suite 1


                                                                           ATF0847
Las Vegas, Nevada 89146

             Office

             Cellular




                          ATF0848
From:          monique jimenez
To:            Han, Jonathan J.
Subject:       JA Inc Open Inventory
Date:          Thursday, March 26, 2020 1:26:25 PM
Attachments:   Open Inventory 3.26.2020.xls




                                                     ATF0849
                                                    Original


SerialNum Manufactu Model      PartType   Calibur    DateIn    IncomingNIncomingF DateOut    OutgoingN
          Bryco Arm Jennings JPistol      .22
          Jimenez A J.A.NINE Pistol       9MM
          Bryco Arm M38        Pistol     0.32
          Jimenez A J.A.NINE Pistol       9MM
          Jimenez A J.A.NINE Pistol       9MM
          Jimenez A J.A.380 Pistol        .380
          Jimenez A J.A.25     Frame      0.25
          Jimenez A J.A.380 Pistol        .380
          Jimenez A J.A.NINE Pistol       9MM
          Jimenez A J.A.25     Pistol     0.25
          Bryco Arm Model 48 pistol       .38
          Jimenez A J.A.NINE Pistol       9MM
          Jimenez A J.A.NINE Pistol       9MM
          Internation J.A.NINE Pistol     9MM                                           ,,
          Jimenez A J.A.NINE Pistol       9MM
          Jimenez A J.A.NINE Pistol       9MM
          Jimenez A J.A.NINE Pistol       9MM
          Jimenez A J.A.NINE Pistol       9MM
          Jimenez A J.A.NINE Pistol       9MM
          Jimenez A J.A.NINE Pistol       9MM
          Jimenez A J.A.NINE Pistol       9MM
          Jimenez A J.A.22     Pistol     .22
          Jimenez A J.A.22     Pistol     0.22
          Bryco Arm Model 38 Pistol       .380
          Internation J.A.22   Pistol     0.22
          Internation J.A.22   Pistol     0.22
          Jimenez A J.A.22     Pistol     .22
          Internation J.A.22   Pistol     0.22
          Internation J.A.22   Pistol     0.22
          Jimenez A J.A.22     Frame      0.22
          Jimenez A J.A.22     Frame      0.22
          Jimenez A J.A.22     Frame      0.22
          Jimenez A J.A.22     Frame      0.22
          Jimenez A J.A.22     Frame      0.22
          Bryco Arm M38        Pistol     0.38
          Jimenez A J.A.22     Frame      0.22
          Jimenez A J.A.22     Frame      0.22
          Jimenez A J.A.22     Frame      0.22
          Jimenez A J.A.22     Pistol     0.22
          Jimenez A J.A.22     Frame      0.22
          Jimenez A J.A.22     Frame      0.22
          Jimenez A J.A.22     Pistol     .22
          Jimenez A J.A.380 Pistol        .380
          Jimenez A J.A.22     Frame      0.22
          Jimenez A J.A.22     Frame      0.22
          Jimenez A J.A.22     Pistol     0.22
          Jimenez A J.A.22     Frame      0.22
          Jimenez A J.A.22     Frame      0.22
          Jimenez A J.A.22     Frame      0.22
          Jimenez A J.A.22     Frame      0.22
          Jimenez A J.A.22     Frame      0.22


                                                    Page 1
                                                                                             ATF0850
                                     Original


Jimenez A J.A.22     Frame    0.22
Jimenez A J.A.NINE Pistol     9MM
Bryco Arm M38        Pistol   0.38
Jimenez A J.A.22     Frame    .22
Jimenez A J.A.22     Frame    0.22
Jimenez A J.A.22     Frame    .22
Jimenez A J.A.22     Pistol   .22
Jimenez A J.A.22     Frame    0.22
Jimenez A J.A.22     Frame    0.22
Jimenez A J.A.22     Frame    .22
Jimenez A J.A.22     Frame    .22
Jimenez A J.A.22     Frame    .22
Jimenez A J.A.22     Frame    .22
Jimenez A J.A.22     Pistol   .22
Jimenez A J.A.22     Frame    0.22
Internation J.A.380 Pistol    0.38
Internation J.A.380 Pistol    0.38
Internation J.A.380 Pistol    0.38
Jimenez A J.A.22     Frame    0.22
Jimenez A J.A.22     Frame    0.22
Bryco Arm Jennings NPistol    9MM
Jimenez A J.A.NINE Pistol     9MM
Bryco       Jennings Pistol   9MM
Bryco Arm J-NINE     Pistol   9MM
bryco armsnine       Pistol   9MM
Jimenez A J.A.380 Pistol      .380
Bryco       MDL NINEPistol    9MM
Jimenez A J.A.NINE Pistol     9MM
Jimenez A J.A.NINE Pistol     9MM
Jimenez A J.A.T-380           .380
Jimenez A J.A.T      Pistol   .380
Jimenez A J.A.T-380 Pistol    .380
Jimenez A J.A.T-380 Pistol    .380
Jimenez A J.A.T-380 Frame     .380
Jimenez A J.A.T-380 Frame     .380
Jimenez A J.A.T-380 Frame     .380
Jimenez A J.A.T-380 Frame     .380
Jimenez A J.A.T 380 Pistol    .380
Jimenez A J.A.T-380 Frame     .380
Bryco Arm Jennings NPistol    9MM
Jennings FJ-22       Pistol   .22
Jimenez A J.A.NINE Pistol     9MM
Bryco Arm Jennings nPistol    9MM
Jimenez A J.A.NINE Pistol     9MM
Jimenez A J.A.NINE Pistol     9MM
Jimenez A J.A.NINE Pistol     9MM
Jimenez A J.A.NINE Pistol     9MM
Jimenez A J.A.NINE Pistol     9MM
Internation J.A.25   Pistol   0.25
Jimenez A J.A.25     Pistol   .25
Internation J.A.25   Pistol   0.25
Internation J.A.25   Frame    0.25


                                     Page 2
                                                ATF0851
                                       Original


Jimenez A J.A.NINE     Pistol   9MM
Jimenez A J.A.NINE     Pistol   9MM
Jimenez A J.A.380      Pistol   .380
Jimenez A J.A.380      Pistol   0.38
Internation J.A.380    Pistol   0.38
Jimenez A J.A.380      Pistol   .380
Internation J.A.380    Pistol   0.38
Internation J.A.380    Pistol   0.38
Jimenez A J.A.380      Pistol   0.38
Internation J.A.380    Pistol   0.38
Internation J.A.380    Pistol   0.38
Internation J.A.380    Pistol   0.38
Internation J.A.NINE   Pistol   9MM
Internation J.A.NINE   Pistol   9MM
Internation J.A.NINE   Pistol   9MM
Internation J.A.380    Pistol   0.38
Internation J.A.380    Pistol   0.38
Internation J.A.380    Pistol   0.38
Internation J.A.380    Pistol   0.38
Internation J.A.380    Pistol   0.38
Internation J.A.380    Pistol   0.38
Internation J.A.380    Pistol   0.38
Internation J.A.380    Pistol   0.38
Internation J.A.380    Pistol   0.38
Jimenez A J.A.380      Pistol   .380
Jimenez A J.A.380      Pistol   .380
Internation J.A.380    Pistol   0.38
Internation J.A.380    Pistol   0.38
Internation J.A.380    Frame    0.38
Internation J.A.380    Frame    0.38
Internation J.A.NINE   Pistol   9MM
Internation J.A.NINE   Pistol   9MM
Internation J.A.NINE   Pistol   9MM
Internation J.A.NINE   Pistol   9MM
Internation J.A.NINE   Pistol   9MM
Internation J.A.NINE   Pistol   9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Pistol   9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.380    Frame    0.38
Jimenez A J.A.380      Pistol   .380
Internation J.A.380    Frame    0.38
Internation J.A.380    Frame    0.38
Internation J.A.380    Frame    0.38
Internation J.A.380    Frame    0.38
Internation J.A.NINE   Frame    9MM
Jimenez A J.A.NINE     Pistol   9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM


                                       Page 3
                                                  ATF0852
                                      Original


Internation J.A.380 Frame      0.38
Internation J.A.380 Frame      0.38
Internation J.A.380 Frame      0.38
Internation J.A.380 Frame      0.38
Internation J.A.380 Frame      0.38
Internation J.A.NINE Frame     9MM
Internation J.A.NINE Frame     9MM
Internation J.A.NINE Frame     9MM
Internation J.A.NINE Frame     9MM
Internation J.A.LC380 Frame    0.38
Internation J.A.380 Frame      0.38
Internation J.A.380 Frame      0.38
Internation J.A.380 Frame      0.38
Internation J.A.380 Frame      0.38
Internation J.A.380 Frame      0.38
Jimenez A J.A.380 Pistol       .380
Internation J.A.NINE Frame     9MM
Internation J.A.NINE Frame     9MM
Internation J.A.NINE Frame     9MM
Internation J.A.NINE Frame     9MM
Internation J.A.NINE Frame     9MM
Internation J.A.25    Frame    0.25
Internation J.A.25    Frame    0.25
Jimenez A J.A.25      Pistol   0.25
Internation J.A.25    Frame    0.25
Internation J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25
IDCI        J.A.25    Frame    .25


                                      Page 4
                                                 ATF0853
                              Original


IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25


                              Page 5
                                         ATF0854
                              Original


IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25
IDCI   J.A.25   Frame   .25


                              Page 6
                                         ATF0855
                                       Original


IDCI        J.A.25     Frame    .25
IDCI        J.A.25     Frame    .25
IDCI        J.A.25     Frame    .25
IDCI        J.A.25     Frame    .25
IDCI        J.A.25     Frame    .25
IDCI        J.A.25     Frame    .25
IDCI        J.A.25     Frame    .25
IDCI        J.A.25     Frame    .25
IDCI        J.A.25     Frame    .25
IDCI        J.A.25     Frame    .25
IDCI        J.A.25     Frame    .25
IDCI        J.A.25     Frame    .25
IDCI        J.A.25     Frame    .25
IDCI        J.A.25     Frame    .25
IDCI        J.A.25     Frame    .25
IDCI        J.A.25     Frame    .25
IDCI        J.A.25     Frame    .25
IDCI        J.A.25     Frame    .25
IDCI        J.A.25     Frame    .25
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.380    Frame    0.38
Internation J.A.380    Frame    0.38
Internation J.A.380    Frame    0.38
Internation J.A.380    Frame    0.38
Internation J.A.380    Frame    0.38
Internation J.A.380    Frame    0.38
Internation J.A.380    Frame    0.38
Internation J.A.380    Frame    0.38
Jimenez A J.A.380      Pistol   .380
Internation J.A.380    Frame    0.38
Internation J.A.380    Frame    0.38
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.380    Frame    0.38
Internation J.A.380    Frame    0.38
Jimenez A J.A.380      Pistol   0.38
Internation J.A.380    Frame    0.38
Internation J.A.380    Frame    0.38


                                       Page 7
                                                  ATF0856
                                        Original


Internation J.A.380     Frame    0.38
Internation J.A.380     Frame    0.38
Internation J.A.380     Frame    0.38
Internation J.A.380     Frame    0.38
Internation J.A.380     Frame    0.38
Internation J.A.380     Frame    0.38
Internation J.A.380     Frame    .380
Jimenez A J.A.380       Pistol   .380
Internation J.A.380     Frame    .380
Internation J.A.380     Frame    .380
Internation J.A.380     Frame    .380
Internation J.A.380     Frame    .380
Internation J.A.NINE    Frame    9MM
Internation J.A.NINE    Frame    9MM
Jimenez A J.A.NINE      Pistol   9MM
Jimenez A J.A.NINE      Pistol   9MM
Internation J.A.NINE    Pistol   9MM
Jimenez A J.A.NINE      Pistol   9MM
Internation J.A.NINE    Frame    9MM
Internation J.A.NINE    Frame    9MM
Internation J.A.NINE    Frame    9MM
Internation J.A.NINE    Frame    9MM
Internation J.A.NINE    Frame    9MM
Jimenez A J.A.NINE      Pistol   9MM
Internation J.A.NINE    Frame    9MM
Internation J.A.NINE    Frame    9MM
Jimenez A J.A.NINE      Pistol   9MM
Internation J.A.NINE    Frame    9MM
Internation J.A.NINE    Frame    9MM
Internation J.A.NINE    Frame    9MM
Internation J.A.NINE    Frame    9MM
Internation J.A.NINE    Frame    9MM
Internation J.A.380     Frame    .380
Internation J.A.380     Frame    .380
Jimenez A J.A.32        Pistol   .32
Internation J.A.380     Frame    .380
Internation J.A.380     Frame    .380
Internation J.A.T-380   Frame    .380
Jimenez A J.A.T-380     Pistol   .380
Internation J.A.T-380   Frame    .380
Internation J.A.T-380   Frame    .380
Internation J.A.T-380   Frame    .380
IDCI        J.A.T-380   Frame    .380
Internation J.A.NINE    Frame    9MM
Internation J.A.NINE    Frame    9MM
Internation J.A.NINE    Frame    9MM
Jimenez A J.A.NINE      Pistol   9MM
Internation J.A.NINE    Frame    9MM
Internation J.A.NINE    Frame    9MM
Internation J.A.380     Frame    .380
Internation J.A.380     Frame    .380
Internation J.A.380     Frame    .380


                                        Page 8
                                                   ATF0857
                                       Original


Internation J.A.380    Frame    .380
Jimenez A J.A.380      Pistol   .380
Internation J.A.380    Frame    .380
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Jimenez A J.A.NINE     Pistol   9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.380    Frame    .380
Internation J.A.380    Frame    .380
Internation J.A.380    Frame    .380
Internation J.A.380    Frame    .380
Jimenez A J.A.380      Pistol   .380
Jimenez A J.A.380      Pistol   .380
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Jimenez A J.A.NINE     Pistol   9MM
Internation J.A.380    Frame    .380
Jimenez A J.A.380      Pistol   .380
Internation J.A.380    Frame    .380
Internation J.A.380    Pistol   .380
Internation J.A.380    Frame    .380
Internation J.A.380    Frame    .380
Jimenez A J.A.380      Pistol   .380
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Jimenez A J.A.NINE     Pistol   9MM
Internation J.A.NINE   Frame    9MM
Jimenez A J.A.NINE     Pistol   9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.380    Frame    .380
Internation J.A.380    Frame    .380
Internation J.A.380    Frame    .380
Internation J.A.380    Frame    .380
Jimenez A J.A.380      Pistol   .380
Internation J.A.380    Frame    .380
Jimenez A J.A.380      Pistol   .380
Internation J.A.380    Frame    .380
Internation J.A.380    Frame    .380
Jimenez A J.A.380      Pistol   .380
Internation J.A.380    Frame    .380
Internation J.A.380    Frame    .380


                                       Page 9
                                                  ATF0858
                                       Original


Internation J.A.380    Frame    .380
Jimenez A J.A.380      Pistol   .380
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Jimenez A J.A.NINE     Pistol   9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.NINE   Frame    9MM
Internation J.A.380    Frame    .380
Internation J.A.380    Frame    .380
IDCI        J.A.380    Frame    .380
IDCI        J.A.380    Frame    .380
Jimenez A J.A.380      Pistol   .380
IDCI        J.A.380    Frame    .380
Internation J.A.22     Frame    .22
Internation J.A.22     Frame    .22
Jimenez A J.A.22       Pistol   .22
IDCI        J.A.22     Frame    .22
IDCI        J.A.22     Frame    .22
IDCI        J.A.22     Frame    .22
Jimenez A J.A.22       Pistol   .22
IDCI        J.A.NINE   Frame    9MM
IDCI        J.A.NINE   Frame    9MM
IDCI        J.A.NINE   Frame    9MM
IDCI        J.A.NINE   Frame    9MM
IDCI        J.A.NINE   Frame    9MM
IDCI        J.A.380    Frame    .380
Jimenez A J.A.380      Pistol   .380
IDCI        J.A.380    Frame    .380
IDCI        J.A.380    Frame    .380
IDCI        J.A.380    Frame    .380
IDCI        J.A.380    Frame    .380
IDCI        J.A.380    Frame    .380
IDCI        J.A.380    Frame    .380
IDCI        J.A.NINE   Frame    9MM
Jimenez A J.A.NINE     Pistol   9MM
IDCI        J.A.NINE   Frame    9MM
Jimenez A J.A.NINE     Pistol   9MM
IDCI        J.A.NINE   Frame    9MM
IDCI        J.A.NINE   Frame    9MM
IDCI        J.A.NINE   Frame    9MM
Jimenez A J.A.NINE     Pistol   9MM
IDCI        J.A.NINE   Frame    9MM
Jimenez A J.A.NINE     Pistol   9MM
IDCI        J.A.22     Frame    .22
Jimenez A J.A.22       Pistol   .22
IDCI        J.A.22     Frame    .22
Jimenez A J.A.22       Pistol   .22
IDCI        J.A.22     Frame    .22
IDCI        J.A.22     Frame    .22
Jimenez A J.A.22       Pistol   .22
Jimenez A J.A.22       Pistol   .22


                                       Page 10
                                                  ATF0859
                                      Original


IDCI      J.A.22      Frame    .22
Jimenez A J.A.22      Pistol   .22
IDCI      J.A.22      Frame    .22
Jimenez A J.A.22      Pistol   .22
Jimenez A J.A.22      Pistol   .22
Jimenez A J.A.22      Pistol   .22
IDCI      J.A.T-380   Frame    .380
IDCI      J.A.T-380   Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.NINE    Frame    9MM
IDCI      J.A.NINE    Frame    9MM
IDCI      J.A.NINE    Frame    9MM
IDCI      J.A.NINE    Frame    9MM
IDCI      J.A.NINE    Frame    9MM
IDCI      J.A.NINE    Frame    9MM
IDCI      J.A.NINE    Frame    9MM
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
Jimenez A J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380


                                      Page 11
                                                 ATF0860
                                Original


IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380


                                Page 12
                                           ATF0861
                                Original


IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380


                                Page 13
                                           ATF0862
                                Original


IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380
IDCI   J.A.380   Frame   .380


                                Page 14
                                           ATF0863
                                      Original


IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.380     Frame    .380
IDCI      J.A.NINE    Frame    9MM
Jimenez A J.A.NINE    Pistol   9MM
IDCI      J.A.NINE    Frame    9MM
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
IDCI      J.A.22      Frame    .22
Jennings ABryco 38'   Pistol   .380
Jennings FModel 38'   Pistol   .380


                                      Page 15
                                                 ATF0864
                                     Original


Jennings FModel 48   Pistol   .380
Bryco     Jennings   Pistol   .22
Jennings J22         Pistol   0.22
Jennings FBryco 59   Pistol   9MM




                                     Page 16
                                                ATF0865
From:             Han, Jonathan J.
To:               monique jimenez
Subject:          Discontinuance Form
Date:             Friday, March 27, 2020 2:12:00 PM
Attachments:      image001.png
                  image002.jpg
                  Discontinuance Notice Signed Jimenez.pdf


Hey Monique,

I hope everything is well. Attached is the form Paul signed yesterday. Can you send me a full copy of
the 4473 we executed yesterday? I need them to close the case. Also, can you send me a picture of
the license certificate and mail it to me?

Thank you!



Jonathan J. Han
Industry Operations Investigator
Bureau of Alcohol, Tobacco, Firearms and Explosives
San Francisco Field Division/ Las Vegas III Field Office
Office:
Cell:

From: monique jimenez
Sent: Thursday, March 26, 2020 10:24 AM
To: Han, Jonathan J.
Subject: JA Inc Open Inventory




                                                                                           ATF0866
                                                                                              U.S Department of Justice
                                                                                              Bureau of Alcohol, Tobacco,
                                                                                              Firearms and Explosives

                                                                                              ATF Headquarters

                                                                                              99 New York Avenue NE
                                                                                              Washington, DC 20226
                                                                                              www atf gov
                                                       March 26, 2020




JIMENEZ ARMS INC
7380 EASTGATE ROAD SUITE 150
HENDERSON , NV 89011
9-88-00873

Please consider the above listed License/Permit to be discontinued. I am no longer engaged in the type of activity which required the
License/Permit. This discontinuance notice is submitted voluntarily.




Full Name                                       Signature                    Title                               Date




PAUL JUAN JIMENEZ                                                            PRESIDENT                           03/26/2020




                                                                                                                              ATF0867
                                                                      1
From:               Williams, Elizabeth M.
To:                 Han, Jonathan J.
Subject:            RE: for your review sista!
Date:               Friday, March 27, 2020 5:03:23 PM
Attachments:        image001.png
                    image003.jpg
                    Jimenez Illegal Firearms SAR Narrative.docx


Lol! You’ve given me plenty of cookies and snacks throughout the last 9+ years! No IOU needed.

Great report Jon!

Elizabeth M. Williams
ATF Industry Operations Investigator                         
Las Vegas III (IO) Field Office
Direct: (
Email:


From: Han, Jonathan J.
Sent: Friday, March 27, 2020 1:54 PM
To: Williams, Elizabeth M.
Subject: for your review sista!

Sorry no cookies sista. Just IOUs J


Jonathan J. Han
Industry Operations Investigator
Bureau of Alcohol, Tobacco, Firearms and Explosives
San Francisco Field Division/ Las Vegas III Field Office
Office:
Cell:




                                                                                         ATF0868
ATF0869
ATF0870
SN: 1126376 (with scratches)



The two illegal firearms are currently in possession of Holland, the representative of the bankruptcy court. Holland stated that he would secure the
two firearms until ATF personnel are available to seize them. Holland provided the following contact information:



William Holland

Nevada District Court Receiver

2850 S. Jones Blvd., Suite 1

Las Vegas, Nevada 89146

                Office

                Cellular

Research Method(s):
  Completed Date                    Type                                    Description                                      Results
No items




After the Report of Suspicious Activity is Closed:

   1. Click here to open a new email. The new email will automatically include the ATF employee's email address in the "To" line.
   2. Verify the subject line contains the ID Number (SUS-2328 )
   3. Copy one of the below statuses that pertains to the information and paste it into the body of the email.
         a. Closed – No further action (Note: If you choose this, you must provide a reason)
         b. Sent to Criminal Enforcement
         c. Closed – Intelligence Product Created
   4. Ensure your email contains the ID number (SUS-2328) number in the subject line and outcome of the information in the body of the email.
   5. Click “send” to send your email regarding the outcome.




                                                                                                                                       ATF0871
ATF0872
ATF0873
ATF0874
ATF0875
ATF0876
ATF0877
ATF0878
ATF0879
ATF0880
court representative, Holland Prior to executing ATF Form 4473, Firearms Transaction Record, IOI Han and AS Thompson conducted a
physical inventory of the firearms being transferred to the bankruptcy court During the physical inventory, IOI Han identified two illegal
firearms located inside a box labeled “ATF ” Jimenez stated that the two illegal firearms were reported to ATF and awaiting a pick up from
ATF personnel The details (see attached pictures) of the illegal firearms are the following:

Firearm 1

Manufacturer: Jennings

Model: J-22

Caliber: 22

SN: Completely filed off



Firearm 2



Manufacturer: Jimenez Arms

Model: JA-22

Caliber: 22

SN: 1126376 (with scratches)



The two illegal firearms are currently in possession of Holland, the representative of the bankruptcy court Holland stated that he would
secure the two firearms until ATF personnel are available to seize them Holland provided the following contact information:



William Holland

Nevada District Court Receiver

2850 S Jones Blvd , Suite 1

Las Vegas, Nevada 89146

                Office

                Cellular

Research Method(s):
  Completed Date                    Type                                   Description                                     Results
No items




After the Report of Suspicious Activity is Closed:

   1 Click here to open a new email The new email will automatically include the ATF employee's email address in the "To" line
   2 Verify the subject line contains the ID Number (SUS-2328 )
   3 Copy one of the below statuses that pertains to the information and paste it into the body of the email
        a Closed – No further action (Note: If you choose this, you must provide a reason)
        b Sent to Criminal Enforcement
        c Closed – Intelligence Product Created
   4 Ensure your email contains the ID number (SUS-2328) number in the subject line and outcome of the information in the body of the
     email
   5 Click “send” to send your email regarding the outcome




                                                                                                                                     ATF0881
ATF0882
ATF0883
ATF0884
ATF0885
ATF0886
ATF0887
ATF0888
ATF0889
